DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

           Claims 1-6, 9-15, 17-21 and 23-26 are allowed in view of the prior art of record.

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Number: 16/252,801 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
This office action is responsive to amendment filed on 07/20/2022. The Examiner has acknowledged amendments to claims 1, 11 and 17. Claims 7, 8, 16  and 22 have been canceled.    

Response to Arguments
Applicant's argument, filed on July 20, 2022 with respect to claims 1, 11, and 17 have been fully considered and are persuasive and are persuasive. Therefore, the rejection has been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singular or in combination teaches or suggests, ” said server configured to generate a server mapping table comprising a plurality of known server packets associated with said at least one local device, a plurality of server mapping identification (ID) numbers respectively associated with said plurality of known server packets, and a plurality of different local device types associated with the plurality of server mapping ID numbers; said gateway device configured to generate a client mapping table comprising a plurality of known client packets associated with said at least one local device, a plurality of client mapping ID numbers respectively associated with said plurality of known client packets, and 
a plurality of different local device types associated with the plurality of client mapping ID numbers;
wherein said gateway device is configured to, when said at least one local device is coupled to said given client computing device, determine whether at least one client packet from the plurality of client initialization packets is within the client mapping table, replace the at least one client packet with at least one client mapping ID number to define a plurality of compressed client initialization packets,
and send the plurality of compressed client initialization packets to said server, said server configured to reconstitute the plurality of client initialization packets by replacing the at least one client mapping ID number with the at least one client packet in the plurality of compressed client initialization packets based upon the server mapping table; when the plurality of compressed client initialization packets generates an error, said server and said gateway device are configured to revert to uncompressed client initialization packets”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/27/2022
/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                                                                                                                                               /YVES DALENCOURT/Primary Examiner, Art Unit 2457